           Case 2:20-cv-02287-DDC Document 92 Filed 06/03/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

JANELL BRAXTON                            )
                             Plaintiff    )
         vs.                              )      Case No. 2:20-cv-02287-DDC-GEB
                                          )
WALMART, INC.                             )
                             Defendant    )
                                          )


                                         ORDER
         This matter comes before the Court on Plaintiff’s Motion for Leave to Amend First

Amended Complaint (“Motion for Leave”) (ECF No. 88). On June 1, 2021, the Court

conducted a Zoom conference. After careful consideration of Plaintiff’s motion, review of

the parties’ proposed Pretrial Order, and hearing arguments from counsel, the Court orally

FOUND THE MOTION MOOT. This Order memorializes the Court’s rulings from the

conference.

I.       Procedural Background

         The Court held a telephone conference with counsel on April 28, 2021 to discuss

the remaining deadlines in the case. The parties wanted to keep their current trial setting

which required the dispositive motion deadline of June 4, 2021 not be extended

significantly. Due to scheduling conflicts of counsel, the Pretrial Conference scheduled for

May 19, 2021 was cancelled and the deadline for the parties to submit their proposed

Pretrial Order was extended to May 28, 2021,1 just prior to the dispositive motion deadline.



1
    ECF No. 83.
           Case 2:20-cv-02287-DDC Document 92 Filed 06/03/21 Page 2 of 6




         During the parties’ discussion of the proposed Pretrial Order, a dispute arose over

the wording of paragraph 4(a) Legal Claims of Plaintiff. Plaintiff filed its Motion for Leave

to address the dispute regarding the language. Again, in an effort to accommodate the

parties’ desire to hold their current trial setting, the Court set a Zoom conference on June

1, 2021, prior to the dispositive motion deadline and before Defendant’s deadline to

respond to the Motion for Leave, to discuss the proposed Pretrial Order and the pending

motion.

II.      Plaintiff’s Motion for Leave (ECF No. 88)

         Plaintiff moves to amend paragraph 55 of her First Amended Complaint.2 Paragraph

55 states, “Defendant fired Plaintiff because she availed herself of her rights under the

workers’ compensation laws of Kansas as alleged above.” Plaintiff moves to amend

paragraph 55 to say, “Defendant fired Plaintiff based on her status as an injured worker,

i.e., because she suffered a workplace injury, because she reported a workplace injury,

and/or because she requested medical treatment for a workplace injury,” to align with the

language in paragraph 4(a) Legal Claims of Plaintiff in the proposed Pretrial Order.

         A.       Parties’ Arguments

                  1.   Plaintiff’s Position

         Plaintiff argues the amendment is not necessary as the language in paragraph 4(a)

Legal Claims of Plaintiff of the proposed Pretrial Conference Order is fair based on the

pleadings and the discovery in the case. However, if the Court disagrees, Plaintiff argues



2
    ECF No. 20.
         Case 2:20-cv-02287-DDC Document 92 Filed 06/03/21 Page 3 of 6




the proposed amendment should be granted as it neither seeks a substantial change to the

First Amended Complaint, nor presents new facts, a new theory or recovery, a new claim,

a new party, or seeks additional damages.

              2.     Defendant’s Position

       Defendant argues although Plaintiff is entitled to define her claim in the Pretrial

Order, it must be consistent with the pleadings. It argues if the language in paragraph 4(a)

Legal Claims of Plaintiff is synonymous with her claim in the First Amended Complaint,

the new language is not necessary, and Plaintiff should use the language in the First

Amended Complaint. However, if the language is a new claim it should not be allowed at

the pretrial stage when Defendant has not been able to develop a defense.

       B.     Analysis

       The Court agrees with Plaintiff, the language in paragraph 4(a) Legal Claims of

Plaintiff of the Pretrial Order is fair based upon the pleadings; it is not a new claim. Thus,

the amendment of paragraph 55 of the First Amended Complaint is not necessary for the

proposed language to be included in the Pretrial Order. From the initial Complaint3 to the

Pretrial Order, Plaintiff has always framed her case as one of retaliatory discharge.4

Plaintiff has consistently alleged she was injured on the job and Defendant terminated her

employment because she invoked her rights under the workers’ compensation laws of

Kansas.5 The Court finds the language at issue in paragraph 4(a) Legal Claims of Plaintiff



3
  The Amended Complaint substituted Defendant Walmart Inc. for Jet.com, Inc. ECF No. 20 at 1.
4
  ECF No. 1 at 1 &; ECF No. 20 at 1 &; ECF No. 93 at 11-12.
5
  ECF No. 1 at 1 & 3-4; ECF No. 20 at 1 & 3-4; ECF No. 93 at 11-12.
          Case 2:20-cv-02287-DDC Document 92 Filed 06/03/21 Page 4 of 6




is simply the restatement, perhaps with clarification, of the allegations in paragraphs 53

and 55 of the First Amended Complaint and is properly included in the Pretrial Conference

Order.6

       Although the Court finds amendment is not necessary, it will look at whether

amendment would be permitted. Fed. R. Civ. P. 15 governs the procedure for the

amendment of pleadings. After the time for amendment as a matter of course, a party “may

amend its pleading only with the opposing party’s written consent or the court’s leave.”7

Defendant objects to the amendment.8 The decision to grant leave to amend after the time

for amendment as a matter of course lies within the discretion of the court.9 Leave to amend

should be freely given when justice so requires.10 Refusing leave to amend is generally

only justified on a showing of undue delay, undue prejudice, bad faith, or futility of

amendment.11

       Although the deadline in the Scheduling Order to file any motions for leave to

amend passed on September 30, 2021,12 where the proposed amendment is to address a


6
  Paragraph 4(a) Legal Claims of Plaintiff states, “Walmart fired Plaintiff based on her status as an
injured worker, i.e., because she suffered a workplace injury, because she reported a workplace
injury, and/or because she requested medical treatment for a workplace injury.” See ECF No. 93
at 11. Paragraph 53 states, “Plaintiff availed herself of the workers’ compensation laws of Kansas
by reporting a workplace injury and requesting medical treatment for the injury.” And paragraph
55 states, “Defendant fired Plaintiff because she availed herself of her rights under the workers’
compensation laws of Kansas as alleged above.” See ECF No. 20 at 6.
7
  Fed. R. Civ. P. 15(a)(2).
8
  ECF No. 93 at 14.
9
  Feldman v. Campbell, No. 09-4101-RDR, 2009 WL 10687818, at *1 (D. Kan. Oct. 29, 2009).
See also Stewart v. Bd. of Comm’rs for Shawnee Cty., Kansas, 216 F.R.D. 662, 664 (D. Kan. 2003)
(citing Woolsey v. Marion Laboratories, Inc., 934 F.2d 1452, 1462 (10th Cir.1991)).
10
   Fed. R. Civ. P. 15(a)(2).
11
   Feldman at *1.
12
   ECF No. 15 at 15.
            Case 2:20-cv-02287-DDC Document 92 Filed 06/03/21 Page 5 of 6




dispute that arose when the parties were working on the proposed Pretrial Order, the Court

does not find undue delay. Defendant argues it would be prejudiced by not being able to

develop a defense if the language in the proposed amendment to paragraph 55 is a new

claim. As discussed above, the Court finds the language in the proposed amendment and

proposed paragraph 4(a) Legal Claims of Plaintiff of the Pretrial Order is not a new claim.

It is simply a restatement of Plaintiff’s allegations in paragraphs 53 and 55 of the First

Amended Complaint. The Court finds Defendant would not be prejudiced by the

amendment.

          Additionally, the Court finds the amendment would not be futile. A court may deny

a motion for leave to amend as futile if the proposed amendment “would not withstand a

motion to dismiss or if it fails to state a claim upon which relief may be granted.”13 The

elements of a prima facie claim of retaliatory discharge in the workers’ compensation

context are, “(1) The plaintiff filed a claim for workers compensation benefits or sustained

an injury for which he or she might assert a future claim for such benefits; (2) the

employer had knowledge of the plaintiff’s workers compensation claim injury; (3) the

employer terminated the plaintiff’s employment; and (4) a causal connection existed

between the protected activity or injury and the termination.”14 Where a claim for

retaliatory discharge in the workers compensation context does not require a plaintiff to

have filed a claim for workers compensation benefits, the Court finds Plaintiff’s proposed

amendment would not be futile. Thus, although the Court finds the amendment is not


13
     Collins v. Wal-Mart, Inc., 245 F.R.D. 503, 507 (D. Kan. 2007).
14
     Platt v. Kansas State University, 305 Kan. 122, 127, 379 P.3d 362 (2016) (emphasis added).
        Case 2:20-cv-02287-DDC Document 92 Filed 06/03/21 Page 6 of 6




necessary, it finds amendment would be permitted under Fed. R. Civ. P. 15.

III.   Conclusion

       Based on the foregoing the Court finds the language in paragraph 4(a) Legal Claims

of Plaintiff of the Pretrial Order is fair based upon the pleadings; it is not a new claim.

Thus, the amendment of paragraph 55 of the First Amended Complaint is not necessary for

the proposed language to be included in the Pretrial Order.

       THEREFORE, Plaintiff’s Motion for Leave to Amend First Amended Complaint

(ECF No. 88) is FOUND AS MOOT for the reasons set forth above.

       IT IS SO ORDERED.

       Dated June 3, 2021.


                                                 s/ Gwynne E. Birzer
                                                 GWYNNE E. BIRZER
                                                 U.S. Magistrate Judge
